DETAILED ACTION
	This action is a first action on the merits. The claims filed on May 11, 2022 have been entered. Claims 1-8, 14, 16-17 and 21-25 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to a bottom hole assembly (BHA) with whipstock, milling tool, and collar, classified in E21B23/03, in the reply filed on May 11, 2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) filed February 18, 2021, October 27, 2021, and April 13, 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGarian, US 2010/0012322 (hereinafter McGarian).
Claim 1:  McGarian discloses a bottom hole assembly (BHA), comprising: 
a whipstock (whipstock 1) including a latch release mechanism (shear release of bolt 3, 22); 
a milling tool (milling assembly 2) including a plurality of blades and a lock mechanism (shear bolt 3 inserted through slot 11 in back of whipstock engages a bore in kickout lug 4 and mill head 7, Fig 2, par [0052]); and 
a collar (whipstock kick out lug 4) coupled to the whipstock (1) and disposed about a portion of the milling tool (2) (see Fig 3), wherein the blades (blades 55)  of the milling tool (3) abut the collar (4) (blades 55 abut whipstock kickout lug 4 in Figure 3);
wherein the milling tool (2) is releasably coupled to the whipstock (1) by the interaction of the latch release mechanism and the lock mechanism (shear bolt 3 inserted through slot 11 in back of whipstock engages a bore in kickout lug 4 and mill head 7, Fig 2, par [0052]).
Claim 23:  McGarian discloses the latch release mechanism (shear bolt 3) is at least partially disposed in an aperture (locating hole 57) formed in the whipstock (releasable fastener 3, a shear bolt, Fig 2, mill is aligned with the kick out lug 4 via a locating hole 57 on the mill 7 in the tapered profile 19 at the extreme top of the whipstock 6, see Fig 4, 4a, col 6, ln 43-54).

Claim(s) 1-2 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swadi et al. US 2019/0003264 (hereinafter Swadi).
Claim 1: Swadi discloses a bottom hole assembly (BHA), comprising: 
a whipstock (departure device 302) including having a latch release mechanism (shear pins 338); 
a milling tool (bit 304) including having a plurality of blades (see Fig 3) and a lock mechanism (aperture in bit 304); and 
a collar (connector 306) coupled to the whipstock (302) and disposed about a portion of the milling tool (304), wherein the blades of the milling tool abut the collar (bit 304 abuts connector 306, see Fig 6); 
wherein the milling tool (304) is releasably coupled to the whipstock (302) by the interaction of the latch release mechanism (shear pins 338) and the lock mechanism (aperture in bit 304) (see Fig 3, 6).
Claim 2:  Swadi discloses further comprising: 
the collar (connector 306) has a plurality of apertures (openings on connector 306, par [0072]); 
the milling tool (bit 304) has a plurality of recesses (threaded shear pins 338 may mate into a threaded portion of the bit configured to retain the shear pins 304, par [0052]-[0053]); and a
 plurality of torque keys (shear elements 338), wherein each torque key (338) is at least partially disposed in a corresponding aperture and recess (shear elements 338 pass through openings on connector 306 and mate into threaded portion on bit 304, par [0053]-[0053]) and wherein the torque keys (shear elements 338) are configured to allow torque transfer from the milling tool to the whipstock (connector 306 may be configured to transmit downhole, uphole, or rotational forces from the bit 304 to the departure device 302, par [0054]-[0055]).
Claim 23:  Swadi discloses the latch release mechanism (shear pin 338) is at least partially disposed in an aperture formed in the whipstock (openings on connector 306 attached to whipstock 302, Fig 1-3, par [0072]).

Claim(s) 1-2 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haugen et al., US 2002/0170713 (hereinafter Haugen).
Claim 1: Haugen discloses a bottom hole assembly (BHA) (system 100, see Fig 1), comprising: 
a whipstock (whipstock 140) including having a latch release mechanism (shearable threaded connectors 132 through apertures 133, Fig 2, par [0033]); 
a milling tool (drill bit 120) including having a plurality of blades (cutting blades 122) and a lock mechanism (threaded bore 123, see Fig 3, par [0070]); and 
a collar (pilot lug 130) coupled to the whipstock (140) and disposed about a portion of the milling tool (120) (Fig 11), wherein the blades (122) of the milling tool (120) abut the collar (see Fig 2, 11, par [0070]); 
wherein the milling tool (120) is releasably coupled to the whipstock by the interaction of the latch release mechanism (132) and the lock mechanism (133) (shearable connection 132 inserted into receiving aperture 123 of drill bit 120, Fig 11-12, par [0074]).
Claim 2: Haugen discloses further comprising: 
the collar (pilot lug 130) has a plurality of apertures (apertures 133, 135); 
the milling tool (120) has a plurality of recesses (bores 123); and 
a plurality of torque keys (shearable setting studs 131, 132), wherein each torque key is at least partially disposed in a corresponding aperture and recess (shearable connection 132 inserted through aperture 133 into receiving aperture 123 of drill bit 120, Fig 11-12, par [0074]), and wherein the torque keys are configured to allow torque transfer from the milling tool to the whipstock (pilot lug 130 to temporarily connect the drill bit 120 to the whipstock 140, par [0073]-[0074]).
Claim 23: Haugen discloses the latch release mechanism (shearable threaded connectors 132)  is at least partially disposed in an aperture formed in the whipstock (shearable threaded connectors 132 through apertures 133 and into bores 123 of drill bit 120, Fig 2, 11-12, par [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarian in view of Bailey et al., US2006/0108119 (hereinafter Bailey).
Claim 3: McGarian fails to disclose the latch release mechanism having: an actuator piston movable from a first position to a second position in response to fluid communication; a switch having a first configuration, a second configuration, and an intermediate configuration, wherein fluid communication is blocked when the switch is in the first configuration and the intermediate configuration, and wherein the fluid communication is unblocked when the switch is in the second configuration; a latch member coupled to the piston and configured to engage the lock mechanism in a first positon and to disengage from the lock mechanism in a second position, wherein the latch member is movable from the first position to the second position by the actuator piston when the switch is in the second configuration.
Bailey discloses a remotely actuated latch assembly (located in block 210) having:
an actuator piston (annular piston 220) movable from a first position (shown in Fig 2) to a second position (shown in Fig 6) in response to fluid communication (hydraulic ports 232 and 234 and corresponding gun-drilled passageways allow hydraulic actuation of the piston 220, Fig 2, 6, par [0040]- [0041]);
a switch (directional valves 1324, 1325, 1326) having a first configuration, a second configuration, and an intermediate configuration, wherein fluid communication is blocked when the switch is in the first configuration and the intermediate configuration (the fluid communication from a hydraulic fluid pump cannot reach the lower chamber of the piston actuator, Fig 13, par [0082]-[0085]), and wherein the fluid communication is unblocked when the switch (1324, 1325, 1326) is in the second configuration (Fig 13, par [0082]-[0085]);
a latch member (retainer member 218) coupled to the piston (220) and configured to engage a lock mechanism (groove 320) in a first position (Fig 2, 7) and to disengage from the lock mechanism (320) in a second position (Fig 6), wherein the latch member (218) is movable from the first position to the second position by the actuator piston (220) when the switch is in the second configuration;
a latch member (retainer member 218) coupled to the actuator piston (220) and movable from a first position (Fig. 2) to a second position (Fig. 6) by the actuator piston (220) (fluid communication from a hydraulic fluid pump reaches the lower chamber of the piston actuator, thereby moving the actuator piston upward and disengaging the retainer 218 from groove 320, Fig 6, 13, par [0082]-[0085]); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the latch release mechanism of McGarian with the latch release mechanism as disclosed by Bailey, as this modification would have provided a manner in which to remotely actuate the latch release mechanism as well as allowing the latch mechanism to be relatched (McGarian, abstract).
Claim 24: McGarian, as modified by Bailey, discloses the latch member (Bailey, 218) is disposed in a channel formed on an outer surface of the whipstock (McGarian, shear bolt 3 inserted through slot 11 in back of whipstock engages a bore in kickout lug 4 and mill head 7, Fig 2, par [0052], Bailey, retainer member 218 is located in a channel formed in the latch assembly 210, see Fig 2) .
Claim 25: McGarian, as modified by Bailey, discloses the actuator piston (Bailey, 220) is disposed in an aperture formed in the whipstock, and wherein the extension of the actuator piston is limited by a wall of the aperture (McGarian, whipstock 1, Bailey, hydraulic ports 232 and 234 and corresponding gun-drilled passageways allow hydraulic actuation of the piston 220, Fig 2, 6, par [0040]- [0041]).

Allowable Subject Matter
Claims 4-8, 14, 16-17, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-8, 14, 16-17, and 21-22 contain allowable subject matter over the closest prior art “herein McGarian, US 2010/0012322 (hereinafter McGarian)” and “herein Bailey et al., US2006/0108119 (hereinafter Bailey)”, for the following reasons:

McGarian discloses a bottom hole assembly (BHA), comprising a whipstock, a milling tool and a collar.  The milling tool is releasably coupled to the whipstock by the interaction between a  latch release mechanism and a lock mechanism. 
McGarian does not disclose the switch including a piston assembly including a piston with a first piston head and a second piston head, wherein the first piston head has a greater piston surface area than a piston surface area of the second piston head, the latch actuator, or a valve assembly with a first valve member having an inlet port and an outlet port and a second valve member having a first sealing region and a second sealing region, such that when the second valve member is in  the first position, the first sealing region prevents fluid communication between the inlet port and the outlet port, and wherein when the second valve member is in the second position, the second sealing region allows fluid communication between the inlet port and the outlet port.

Bailey discloses a latch release mechanism that includes a housing and a hydraulically actuated annular piston located in the housing. A retainer member is coupled to the annular piston. A subsystem including multiple directional valves is used to control the hydraulic fluid provided to hydraulic lines via a hydraulic fluid pump for movement of the annular piston. 
Bailey does not disclose a bottom hole assembly (BHA), comprising a whipstock, a milling tool and a collar, the milling tool is releasably coupled to the whipstock by the interaction between a latch release mechanism and a lock mechanism., the switch assembly including a piston assembly having a first piston head and a second piston head such that the first piston head has a greater piston surface than a piston surface area of the second piston head or a valve assembly with a first valve member having an inlet port and an outlet port and a second valve member having a first sealing region and a second sealing region, such that when the second valve member is in  the first position, the first sealing region prevents fluid communication between the inlet port and the outlet port, and wherein when the second valve member is in the second position, the second sealing region allows fluid communication between the inlet port and the outlet port.

McGarian and Bailey fail to suggest alone, or in combination, the limitations of” the switch comprises a piston assembly including a piston with a first piston head and a second piston head, wherein the first piston head has a greater piston surface area than a piston surface area of the second piston head” as recited in claim 4, “a valve assembly including: a first valve member including an inlet port and an outlet port; and a second valve member movable from a first position to a second position, the second valve member including a first sealing region and a second sealing region, wherein when the second valve member is in the first position, the first sealing region prevents fluid communication between the inlet port and the outlet port, and wherein when the second valve member is in the second position, the second sealing region allows fluid communication between the inlet port and the outlet port” as recited in claims 8 and 14,  or “the latch member is adjustable in length” as recited in claims 21 and 22.

Conclusion
Claims 1-3 and 23-25 are rejected. Claims 4-8, 14, 16-17, and 21-22 are objected to. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676